Citation Nr: 1403871	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-14 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for an imbalance condition claimed as secondary to in-service head trauma, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a neck condition claimed as secondary to in-service head trauma, and if so, whether service connection is warranted.

3.  Entitlement to a compensable rating for residuals of right foot fracture of the fifth metatarsal bone prior to April 1, 2010, and in excess of 10 percent thereafter.


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to May 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the September 2008 and September 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan , Puerto Rico, and Huntington, West Virginia, respectively.  Jurisdiction rests with the San Juan RO. 

Pursuant to the Veteran's November 2010 written request, he was scheduled for a hearing before a Veterans Law Judge in April 2011.  The Veteran failed to report for his scheduled hearing.  The request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2013).

In November 2012, the Veteran was contacted for clarification regarding his wishes for representation.  In December 2013, the Veteran submitted a written statement notifying the Board that he wished to revoke Puerto Rico Public Advocate for Veterans affairs as his representative of record and wished to represent himself in the appeal.  As such, the Board finds that the Veteran is self-represented.

In an August 2013 submission, the Veteran has requested that his case be advanced on the docket due to serious illness.  The motion to advance the case on the docket is granted.  Please note that the case has been advanced on the docket pursuant to 
38 C.F.R. § 20.900(c) (2013).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The claims for service connection for an imbalance condition and neck condition, both claimed as secondary to in-service head trauma, were denied by rating decision in December 2006; the Veteran filed a notice of disagreement with the December 2006 rating decision, and a Statement of the Case (SOC) was issued in March 2008; however, the Veteran did not submit a substantive appeal, nor did he submit new and material evidence after the SOC.

2.  Evidence received subsequent to the December 2006 notice of the denial does not raise a reasonable possibility of substantiating the claims for service connection for an imbalance condition and neck condition. 

3.  The Veteran filed a claim for an increased rating for residuals of right foot fracture of the fifth metatarsal bone on March 1, 2004, which was never adjudicated by the RO.

4.  From March 1, 2004 to March 31, 2010, symptoms associated with the Veteran's bone deformity of the fifth metatarsal secondary to a prior fracture included pain, stiffness, weakness, and fatigueability.

5.  Beginning April 1, 2010, the Veteran's bone deformity of the fifth metatarsal secondary to a prior fracture and arthritis more nearly approximate moderately severe symptoms manifested by pain, redness, stiffness, weakness, fatigueability, and moderately severe interference with daily activities.


CONCLUSIONS OF LAW

1.  The December 2006 RO rating decision which denied the claims for service connection for an imbalance and neck condition, both claimed as secondary to in-service head trauma, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2013). 

2.  Evidence submitted subsequent to the December 2006 notice of the denial of service connection for an imbalance condition is not new and material.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

3.  Evidence submitted subsequent to the December 2006 notice of the denial of service connection for a neck condition is not new and material.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013). 

4.  For the rating period from March 1, 2004 to March 31, 2010, the criteria for a 10 percent rating, but no higher, for residuals of right fifth metatarsal fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. 
§ 3.102, 4.3, 4,40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).

5.  For the rating period beginning April 1, 2010, the criteria for a 20 percent rating, but no higher, for residuals of right fifth metatarsal fracture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102, 4.3, 4,40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 


These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Here, the Veteran has not alleged prejudice with respect to notice, as is required. See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128  (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board. 

The Veteran was provided general notice concerning the criteria for service connection and for increased rating claims in July 2008 and April 2010 letters.  Moreover, the July 2008 letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).

The Board also concludes VA's duty to assist has been satisfied.  The RO has obtained service treatment records, post-service VA outpatient treatment records, and has translated (from Spanish to English) the Veteran's statements.  

Further, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2013).  Here, the Veteran underwent a VA foot examination in April 2010.  There is no indication or contention that the examination is inadequate.  As will be discussed in detail below, the Board finds that the claims of service connection for an imbalance condition and a neck condition are not reopened; therefore, VA examinations are not necessary.  

 New and Material Evidence Laws and Regulations 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110, 117  (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

The Court further held that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id; see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran's claims for service connection for an imbalance condition and neck condition, both claimed as secondary to in-service head trauma were denied in a December 2006 rating decision.  The Veteran filed a notice of disagreement with the December 2006 rating decision, and a SOC was issued in March 2008; however, the Veteran did not submit a substantive appeal, nor did he submit new and material evidence after the SOC.  Thus, the Veteran did not perfect an appeal, and the December 2006 decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156, 20.1103.  

At the time of the December 2006 rating decision, evidence of record demonstrated that the Veteran's imbalance and neck conditions had not been clinically diagnosed.  The evidence also demonstrated that the imbalance and neck conditions were neither caused nor aggravated by any service-connected disability, to include residuals of a head scar due to an in-service head injury.  

The Veteran filed claims to reopen service connection for the imbalance and neck conditions in July 2008.  The RO informed him that the time limit had expired within which to perfect his appeal and the claims were final.  The Veteran was told that he could reopen the claims with the presentation of new and material evidence to support the claims.  The Veteran was notified that such evidence should be submitted within one year from the date of the July 2008 letter.  

New and Material Evidence Analysis for Imbalance Condition

The evidence relating to the Veteran's purported imbalance condition received since the December 2006 notice of a final decision includes statements from the Veteran and his representative dated January 2008, January 2009, February 2009, April 2009, and May 2009.  Other evidence of record includes VA treatment records and the December 2009 and April 2010 VA examination reports.  

The majority of the Veteran's statements discuss his symptoms associated with his decreased balance, but do not reveal a clinical diagnosis for the imbalance condition.  In the January 2008 and January 2009 statements, the Veteran reported that a CT scan and MRI were negative for any imbalance conditions; however, he reported that x-ray results reflected cervical spine spurs and "deterioration."  It appears that the Veteran may have been referring to x-ray results conducted in August 1999 and referenced during a February 2003 VA examination, which found cervical spondylotic changes.  In the January 2008 statement, the Veteran asserted that his spinal spurs were the reason for his "unevenness" and "unbalance," which he believed, interfered with his ability to control movements of the head.   

The Board finds the Veteran's statements, and the stated diagnosis of cervical spine spurs and "deterioration," to be cumulative and redundant of the evidence of record at the time of the December 2006 rating decision which denied the claim sought to be reopened.  Specifically, during a February 2003 VA examination report, the examiner noted that x-rays of the cervical spine conducted in August 1999 revealed small anterior spurs with diagnosis of spondylotic changes.  Upon consideration of the Veteran's purported theory that cervical spine spurs are the current diagnosis and the cause of his imbalance disorder, the Board finds that this evidence was previously considered.  In this regard, the Veteran's cervical spurs diagnosis, confirmed by x-rays in August 1999, was already of record at the time of the December 2006 rating decision.  Therefore, the Board finds that the Veteran's statement, diagnosing cervical spine spurs, is cumulative and redundant of the evidence of record at the time of the last prior final denial of the claim.

The Board also notes that in the April 2010 VA foot examination, the examiner stated that the Veteran's decrease in balance was due to his cervical dystonia disorder.  Although dystonia could potentially serve as a possible diagnosis for the Veteran's imbalance condition, service connection for cervical dystonia has previously been considered and denied by the RO in a March 2003 rating decision.  The Veteran did not appeal that decision and has not filed a claim to reopen the previously denied claim for service connection for cervical dystonia.  As the Veteran filed two distinct claims for service connection (i.e., service connection for dystonia and service connection for imbalance condition), the Board finds that the dystonia diagnosis, for which a claim for service connection has already been considered and denied, cannot serve as the basis for the imbalance condition claim.   

VA treatment records received after December 2006 also do not reveal a diagnosis pertaining to the Veteran's imbalance condition (except for the cervical dystonia discussed above).  These treatment records reveal diagnoses of HIV, hypertension, neuropathy, hepatitis C, cholethiasis, bipolar disorder, and depression.  None of these diagnoses have been linked to the Veteran's imbalance disorder.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence received since notice of the final denial in December 2006 is not new and material, has not triggered the duty to assist by providing a medical examination, and does not raise a reasonable possibility of substantiating the claim; therefore, the application to reopen the claim must fail.  As the preponderance of the evidence is against the claim for new and material evidence to reopen the claim for service connection for an imbalance condition, the benefit of the doubt rule is not applicable.

New and Material Evidence Analysis for a Neck Condition

As to whether new and material evidence has been received to reopen the claim for service connection for a neck condition, the Board finds that new and material evidence has not been submitted which raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156; see also Shade, 24 Vet. App. at 117.

At the time of the December 2006 rating decision, evidence of record demonstrated that the Veteran's neck conditions had not been clinically diagnosed.  

The evidence received subsequent to the December 2006 rating decision includes a November 2007 VA treatment record (in Virtual VA), which reveals a new diagnosis of cervicalgia (neck pain).  The Board finds that pain alone is not a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  As such, the "diagnosis" of cervicalgia is not new and material because it is cumulative or redundant of evidence already submitted; that is, that the Veteran suffers from neck symptoms, including pain.  

Indeed, the Board finds that the Veteran's January 2008 and January 2009 statements, (stating that x-ray results reflected cervical spine spurs and deterioration) are essentially duplicative or cumulative of the evidence of record at the time of the last final December 2006 rating decision.  As discussed in the previous section, a February 2003 VA examination, which referenced August 1999 x-ray results showing cervical spondylotic changes, was already of record at the time the December 2006 rating decision was issued.  The Board finds that the Veteran's more recent statements do not provide new evidence that was not previously considered at the time of the December 2006 rating decision.  As such, the Board finds that this evidence is not new and material as it cumulative or redundant of previously received, does not raise a reasonable possibility of substantiating the claim, and has not triggered the duty to assist to provide a medical opinion.

Rating for Residuals of Right Fifth Metatarsal Fracture

The Veteran contends that he is entitled to a disability rating in excess of 10 percent prior to April 1, 2010, and in excess of 10 percent thereafter for his service-connected residuals of a right fifth metatarsal fracture. 

By way of procedural background, the Veteran was granted service connection and assigned a noncompensable rating for residuals of a right fifth metatarsal fracture in a November 1971 rating decision.  On March 1, 2004, the RO received a written statement by the Veteran which noted that he wished to "reopen" his claim for the residual foot injury currently rated as zero percent disabling.  The Board finds that this written document should have been accepted as an increased rating claim; however, the RO never adjudicated the submission as such.  Thereafter, in an April 1, 2010 VA Form 9, the Veteran again requested an increase evaluation for residuals of right fifth metatarsal fracture.  The RO adjudicated the April 2010 claim in a September 2010 rating decision and granted a 10 percent disability rating, effective April 1, 2010, purportedly the date of the Veteran's claim.  As noted, however, the Board finds that the Veteran initially filed his claim for increase on March 1, 2004.  Normally, the rating period on appeal for a claim is one year prior to the date of receipt of the increased rating claim if the evidence reflects an increase in disability during that one year period.  See 38 C.F.R. § 3.400(o)(2) (2013); see also Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  For these reasons, the Board finds that the rating period on appeal should be considered as beginning March 1, 2003, one year prior to the receipt of the March 1, 2004 claim for increase.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 
The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013). 

Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  See Fenderson v. West, 12 Vet. App. 112, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  A disability may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1. Here, the right fifth metatarsal fracture disability has changed during the appeal period; therefore, staged ratings are warranted.

The Veteran's right fifth metatarsal fracture residuals have been rated by analogy under Diagnostic Code 5284 for "foot injuries, other."  See 38 C.F.R. § 4.71a.  In this regard, when a condition is not directly mentioned by the rating criteria, it will be permissible to evaluate it under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20 (2013); Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010). 

Under Diagnostic Code 5284, a 10 percent rating is assigned moderate injuries of the foot; a 20 percent rating is assigned moderately severe injuries of the foot; and a 30 percent rating is assigned severe injuries of the foot.  See 38 C.F.R. § 4.71a.  A 40 percent rating is assigned when there is actual loss of use of the foot.  Id.

With regard to disabilities of the musculoskeletal system, painful motion is an important factor of disability.  38 C.F.R. § 4.59.  Thus, section 4.59 of the regulations advises that the intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Rating Period from March 1, 2004 to March 31, 2010

At a February 2003 VA examination, the Veteran complained of pain, weakness, stiffness, swelling, instability, and fatigability relating to residuals of his right foot fifth metatarsal fracture.  Upon physical examination, the right foot toes were within normal limits, there was no painful motion of the joint, and there was no objective evidence of edema, instability, weakness, or tenderness of the right foot or ankle.  It was noted that the Veteran was able to stand, squat, and was able to rise on his toes and heels.  Upon review of x-ray findings, the examiner diagnosed mild bony deformity of the fifth metatarsal bone secondary to prior fracture and mild arthritis of the right foot.

The Board recognizes that the February 2003 VA examination report is not within one year of the date of the March 1, 2004 claim for increase (i.e., March 1, 2003); however, in rating a disability, the disability is to be viewed in relation to its whole recorded history.  38 C.F.R. § 4.1.  Therefore, the Board has also considered evidence dated prior to March 1, 2003, to the extent that it sheds additional light on the Veteran's disability picture as it relates to the rating period on appeal.  
Upon review of the evidence of record, both lay and medical, and based on the Veteran's complaints of pain, stiffness, weakness, fatigability, and a diagnosis of mild bony deformity of the fifth metatarsal bone secondary to mild arthritis of the right foot, and resolving all doubt in his favor, the Board finds that a 10 percent rating is warranted from March 1, 2004 to March 31, 2010 as a painful joint is entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. 
§ 4.59.

The Board further finds that a rating in excess of 10 percent for the period from March 1, 2004 to March 31, 2010 is not warranted.  In this regard, the Board has considered Diagnostic Code 5010 which provides that arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5003, degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  In the absence of limitation of motion, a 20 percent rating is assigned for arthritis when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  If there are no incapacitating exacerbations, a 10 percent rating is assigned.  Id. 

Here, because a 10 percent rating has already been assigned for the Veteran's right fifth metatarsal fracture residuals, a separate rating under Diagnostic Code 5003 would only compensate the Veteran twice for the same disability under various diagnoses, in violation of the rule against pyramiding.  38 C.F.R. § 4.14 (2013).  There is also no evidence of multiple arthritic involvement of two or more minor joint groups of the right foot with occasional incapacitating exacerbations for which service connection has been established, as only the Veteran's right fifth metatarsal fracture residuals has been service-connected.

The Board has also considered other diagnostic codes that may warrant a higher rating from March 1, 2004 to March 31, 2010.  In this regard, Diagnostic Code 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones.  Under Diagnostic Code 5283, a 20 percent rating is assigned when it is moderately severe, and a 30 percent rating is assigned when it is severe.  A 40 percent rating is assigned for actual loss of use of the foot.  In this case, although the Veteran had a fracture of the right fifth metatarsal, the evidence does not show nonunion or malunion during the pendency of this claim.

The other diagnostic codes pertaining to foot disabilities, including Diagnostic Code 5276 (flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot or pes cavus), Diagnostic Code 5279 (metatarsalgia, anterior, or Morton's disease), Diagnostic Code 5280 (hallux valgus, unilateral), Diagnostic Code 5281 (hallux valgus, severe), and Diagnostic Code 5282 (hammer toe), do not apply, as the Veteran does not have service-connected pathology relevant to these diagnostic codes.  See 38 C.F.R. § 4.71a.

Rating Period from April 1, 2010

As for the rating period beginning April 1, 2010, the evidence of record includes an April 2010 VA examination report where the Veteran reported pain, redness, stiffness, weakness, and fatigueability of the right foot.  Functional limitations included the inability to stand for more than a few minutes, and the inability to walk more than a few yards.  Upon physical examination, the examiner noted no evidence of painful motion, instability, or abnormal weight bearing.  However, there was evidence of swelling and tenderness to palpation at the lateral aspect of the right foot.  The Veteran's gait was labored requiring use of a one point cane, and he had a right leg limp with slow cadence with involuntary neck movements toward the left side.  The VA examiner noted moderate to severe effects on daily activities.

Upon review of the evidence of record, the Board finds that, for the period beginning April 1, 2010, the evidence is in equipoise as to whether the Veteran's residuals of a right fifth metatarsal fracture more nearly approximate a 20 percent rating under Diagnostic Code 5284 for moderately severe foot injuries.  In this regard, the April 2010 VA examiner's report noted a mix of moderate and severe interference with the Veteran's daily activities (a moderate effect on traveling and recreation, and a severe effect on chores, shopping, and exercise).  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that a 20 percent rating is warranted beginning April 1, 2010.  

The Board further finds that the weight of the evidence of record is against a finding of a rating in excess of 20 percent for the rating period beginning April 1, 2010.  The Board finds that the evidence beginning April 1, 2010 does not demonstrate more than a moderately severe disability.  As such, a rating in excess of 20 percent from April 1, 2010 is not warranted under Diagnostic Code 5284.

The Board has also considered other diagnostic codes that may warrant a higher rating for the period beginning April 1, 2010.  In this regard, Diagnostic Code 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones.  Under Diagnostic Code 5283, a 20 percent rating is assigned when it is moderately severe, and a 30 percent rating is assigned when it is severe.  A 40 percent rating is assigned for actual loss of use of the foot.  In this case, although the Veteran had a fracture of the right fifth metatarsal, the evidence does not show nonunion or malunion during the pendency of this claim.

The other diagnostic codes pertaining to foot disabilities, including Diagnostic Code 5276 (flatfoot), Diagnostic Code 5277 (weak foot), Diagnostic Code 5278 (claw foot or pes cavus), Diagnostic Code 5279 (metatarsalgia, anterior, or Morton's disease), Diagnostic Code 5280 (hallux valgus, unilateral), Diagnostic Code 5281 (hallux valgus, severe), and Diagnostic Code 5282 (hammer toe), do not apply, as the Veteran does not have service-connected pathology relevant to these diagnostic codes.  See 38 C.F.R. § 4.71a.

For these reasons, the Board finds that a rating of 10 percent, but no higher, for residuals of a right fifth metatarsal fracture from March 1, 2004 to March 31, 2010 is warranted.  A 20 percent rating, but no higher, is warranted beginning April 1, 2010.  

Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's residuals of a right fifth metatarsal fracture disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 
Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1).

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's residuals of a right fifth metatarsal fracture disability is specifically contemplated by the schedular rating criteria in Diagnostic Code 5284 and no referral for extraschedular consideration is required.  The schedular rating criteria at Diagnostic Code 5284 specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria specifically provides for ratings based on moderate, moderately severe, and severe foot injuries, to include limitation of motion and other factors such as fatigability, which are part of the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  In this case, considering the lay and medical evidence of record, prior to April 1, 2010, symptoms associated with the Veteran's deformity of the fifth metatarsal bone secondary to a prior fracture and arthritis included pain, stiffness, weakness, and fatigability.  Beginning April 1, 2010, the Veteran's bone deformity of the fifth metatarsal bone secondary to a prior fracture and arthritis more nearly approximate moderately severe symptoms manifested by pain, redness, stiffness, weakness, fatigability, and moderately severe interference with daily activities.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including functional limitations and the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).








ORDER

New and material evidence having not been submitted, the application to reopen the claim for service connection for imbalance condition claimed as secondary to in-service head trauma is denied.

New and material evidence having not been submitted, the application to reopen the claim for service connection for a neck condition claimed as secondary to in-service head trauma is denied.

From March 1, 2004 to March 31, 2010, a rating of 10 percent, but no higher, for residuals of a right fifth metatarsal fracture is granted.

For the period beginning April 1, 2010, a 20 percent rating, but no higher, for residuals of a right fifth metatarsal fracture is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


